Citation Nr: 0521893	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from September 1976 
to September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  He withdrew his request, in writing, for 
a hearing in June 2005.


FINDING OF FACT

In June 2005, prior to the promulgation of a decision in the 
appeal, the VA received notification from the veteran in 
which he withdrew his request for hearing and his appeal for 
the issue of entitlement to service connection for a back 
disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 C.F.R. 
§ 19.4 (2004).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.204.

Within a June 2004 rating action, the RO granted the 
veteran's claim for service connection for a right elbow 
disorder.  The veteran did not appeal this rating action.     

A hearing before the Board was scheduled at the RO in June 
2005 regarding the veteran's remaining claim for service 
connection for a back disorder.  In June 2005, prior to the 
hearing and the promulgation of a decision in the appeal, the 
RO received the following written statement, which is signed 
by the veteran, in pertinent part:

I am [withdrawing] from my hearing and 
dropping the back condition that I 
previously [filed] a claim for service 
connection.

The Board received this communication in June 2005.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


